DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al (US2020/0367241) in view of Han et al (WO 2021/022399) and Mondal et al (WO2020/146848).  
Hosseini et al discloses a method and a UE, comprising:
sending, by a user equipment to a network (conversely, receiving by a base station), a first report comprising a report of one or more capabilities, wherein the first report further comprises an identification of a component carrier (CC), and the first report applies to the component carrier. Paragraph [0098] describing UE transmits an indication of a number of component carriers for a specific service.  In order to indicate certain component carriers for a specific service, the identification of the component carriers is required.   Hosseini et al fails to describe the first report reports the UE capability to perform processing of two overlapping PDSCHs from two TRPs.  Han et al teach a UE reporting that it can support more than one PDSCH at the same time, e.g., overlapping PDSCHs.   See page 15, 3rd paragraph.   Mondal et al further shows that a multi PDSCH system, each PDSCH is transmitted from a respective TRP.  See paragraph l0032].   Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to modify the method of Hosseini et al such that the report includes the UE’s capability to perform processing of two overlapping PDSCHs from two TRPs to increase communication efficiency as taught by Han et al. 

4.	Claims 3,4,16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al (US 2020/0367241) in view of Han et al (WO 2021/022399) and Mondal et al (WO2020/146848), as applied to claim 1 above, and further in view of Takahiahi et al (US 2018/0019898).
Hosseini et al in view of Han et al and Mondal et al fails to teach that  the first report further comprises an identification of a band, and the first report applies to component carriers (CCs) in the band.  Takahiahi et al teaches that UE reports its capability to base station, wherein the capability includes a combination of bands.  See paragraph [0114].   Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to include the identification of the band where the component carriers are located in the UE report to the base station in the method and equipment of Hosseini et al as taught by Takahiahi et al such that the UE can reports all patterns of the supported CA band combinations to the base station.  See paragraph [0007].

Allowable Subject Matter
5.	Claims 5-13,18,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632